 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 United States of America,                               Case No.: 2:18-cr-00156-JAD-NJK-1

 4          Plaintiff                                  Order Granting Motion to Withdrawn and
                                                                Appoint New Counsel
 5 v.                                                               [ECF No. 57]

 6 Robert Aron Irwin,

 7          Defendant

 8

 9         On February 26, 2020, the Federal Public Defender’s Office filed a motion to withdraw

10 as counsel and for appointment of new counsel pursuant to the Criminal Justice Act of 1964,

11 Title 18 United States Code, Section 3006A. Docket No. 57.

12         Based on Ms. Cleary’s representations, the Court GRANTS the motion. Docket No. 57.

13 Ms. Cleary and the Federal Public Defender’s Office is withdrawn as attorney for the defendant.

14         The Court ORDERS the immediate appointment of new counsel from the CJA panel to

15 represent defendant. New counsel is directed to contact Ms. Cleary immediately upon

16 appointment, so that she can arrange for the transfer of the defendant’s file.

17         DATED: February 27, 2020.

18

19                                                      JENNIFER A. DORSEY
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23
